UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6155



SYLVESTER MAURICE LIPSCOMBE,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-351-2)


Submitted:   April 15, 2004                   Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sylvester Maurice Lipscombe, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sylvester Maurice Lipscombe appeals from the district

court’s denial of his 28 U.S.C. § 2254 (2000) petition and his

motion to vacate his federal sentence pursuant to the report and

recommendation of a magistrate judge.            An appeal may not be taken

to this court from the final order in a habeas corpus proceeding

unless   a   circuit      justice   or   judge    issues   a    certificate    of

appealability.      28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

             We have reviewed the record and conclude that Lipscombe

has   not    made   the   requisite      showing.     We   therefore    deny   a

certificate of appealability and dismiss the appeal.                 We further

deny Lipscombe’s motion to proceed in forma pauperis.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                      DISMISSED



                                      - 2 -